       6:18-cv-02911-TMC         Date Filed 11/01/18       Entry Number 5       Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

 Haliron Power, LLC,                                 )    Civil Action No.: 6:18-cv-02911-TMC
                                                     )
                                Plaintiff,           )
                                                     )   PLAINTIFF HALIRON POWER, LLC’S
 vs.                                                 )    ANSWERS TO LOCAL RULE 26.01
                                                     )          INTERROGATORIES
 Fluor Daniel Caribbean, Inc., a subsidiary of       )
 Fluor Enterprises, Inc.,                            )
                                                     )
                                Defendant.           )
                                                     )


       Pursuant to Rule 26.01 of the Federal Rules of Civil Procedure, Plaintiff Haliron Power, LLC

responds to Local Rule Interrogatories as follows:

A.     State the full name, address and telephone number of all persons or legal entities who

may have a subrogation interest in each claim and state the basis and extent of said interest.

       Response:       None.

B.     As to each claim, state whether it should be tried jury or non-jury and why.

       Response:       All claims should be tried non-jury. The case concerns a dispute over

payment for labor and equipment, supplies to Defendant for work on the power grid in Puerto Rico in

response to the aftermath of Hurricanes Irma and Maria. This work was administered and paid for

the Federal Government through the Army Corp of Engineers. Haliron anticipates amending its

complaint to assert a Miller Act bond claim.

C.     State whether the party submitting these responses is a publicly owned company and

separately identify: (1) each publicly owned company of which it is a parent, subsidiary, partner,

or affiliate; (2) each publicly owned company which owns ten percent or more of the outstanding

shares or other indicia of ownership of the party; and (3) each publicly owned company in which

the party owns ten percent or more of the outstanding shares.



                                                     1
       6:18-cv-02911-TMC         Date Filed 11/01/18       Entry Number 5        Page 2 of 2




       Response:       Haliron is not a publicly owned company.

D.     State the basis for asserting the claim in the division in which it was filed (or the basis of

any challenge to the appropriateness of the division).

       Response:       This was negotiated and all administrative (except for some direct

administration on the island) out of Defendant’s Greenville, South Carolina office.

E.     Is this action related in whole or in part to any other matter filed in this District, whether

civil or criminal? If so, provide: (1) a short caption and the full case number of the related action;

(2) an explanation of how the matters are related; and (3) a statement of the status of the related

action. Counsel should disclose any cases which may be related regardless of whether they are

still pending. Whether cases are related such that they should be assigned to a single judge will

be determined by the Clerk of Court based on a determination of whether the cases: arise from

the same or identical transactions, happenings or events; involve the identical parties or

property; or for any other reason would entail substantial duplication of labor if heard by

different judges.

       Response:       None.

                                               Respectfully submitted,

                                               s/Thomas E. Dudley, III
                                               Thomas E. Dudley, III (Fed Bar # 5973)
                                               Mark A. Bible, Jr. (Fed Bar # 12307)
                                               KENISON, DUDLEY & CRAWFORD, LLC
                                               704 East McBee Avenue
                                               Greenville, SC 29601
                                               Ph. 864.242.4899
                                               Fax 864.242.4844
                                               dudley@conlaw.com
                                               bible@conlaw.com
                                               Attorneys for Plaintiff
November 1, 2018




                                                  2
